DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-12 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Chehab et al (EP 2,693,259 A1).
Re claim 1, Chehab et al teach a soft contact lens (see 0009) comprising a solid component, based on a polymer, which is provided for conferring shape and structure on the contact lens (see 0009 and 0049) and a liquid component which is distributed in the solid component (see 0014), characterized in that the liquid component comprises comprising an effective quantity of a compound selected from the group formed by consisting of: tyrosine, 
Re claim 2, Chehab et al teach wherein the liquid component comprises an effective quantity of tyrosine (see 0022 which describes amount sufficient to prevent or slow progression of myopia).
Re claim 7, Chehab et al teach wherein the liquid component further comprises an effective quantity of an antioxidant compound (see paragraph 0049 lines 32-33).
Re claim 8, Chehab et al teach wherein the antioxidant compound comprises vitamin E or vitamin B2 or admixtures thereof (see paragraph 0049).
Re claim 9, Chehab et al teach wherein the vitamin E, when present, has a concentration between 2 and 20 mg/l, and the vitamin B2, when present, has a concentration between 2 and 50 ug/l (see paragraph 0049 inherent to adjust therapeutic amount to meet medication goals).
Re claim 10, Chehab et al teach a packaging comprising a soft contact lens which is immersed in a preservation solution (see 0022), wherein the contact lens is in accordance, claim 1, comprising a solid component based on a polymer  (see 0009 and 0049) and a liquid component which is distributed in the solid component (see 0014) and in which there is dissolved an effective quantity of at least one compound selected from the group formed by consisting of: tyrosine, derivatives of tyrosine, precursors of tyrosine and dopamine (see levodopa derivative tyrosine paragraph 0048) and in that the preservation solution comprises at least one compound of the group at a concentration which is at least equal to the one the concentration present in the liquid component (the office is not clear on the applicant’s intent with regard to this limitation but it seems the limitation states the solution has the same 
Re claim 11, Chehab et al teach a process for producing a soft contact lens according to, claim 1, the process comprising: - providing a dry semi-finished product of the lens which is based on a polymer and which is intended configured to form a solid component of the soft contact lens (see 0009 and 0049), - hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens (see 0014), characterized in that the aqueous solution comprises an effective quantity of a compound selected from the group formed by consisting of: tyrosine, derivatives of tyrosine, precursors of tyrosine and dopamine (see levodopa derivative tyrosine paragraph 0048).
Re claim 12, Chehab et al teach a process for producing a soft contact lens according to, claim 1, the process comprising: providing a dry semi-finished product of the lens which is based on a polymer and which is intended configured to form a solid component of the soft contact lens (see 0009 and 0049), hydrating the dry semi-finished product by means of immersion in an aqueous solution so as to bring a liquid component to the solid component and to thereby obtain the soft contact lens (see 0014), packaging the soft contact lens inside a container in which it is immersed in a preservation solution (see 0022 acuvue lenses), subjecting the packaging containing the soft contact lens to a sterilizing processing operation in an autoclave (see 0027), characterized in that the preservation solution comprises an effective quantity of a compound selected from the group formed by consisting of: tyrosine, derivatives of tyrosine, precursors of tyrosine and dopamine (see levodopa derivative tyrosine paragraph 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (EP 2,693,259 A1)  in further view of Nguyen et al (US 2017/0368061 A1).
Re claim 3, Chehab et al do not explicitly disclose wherein the concentration of tyrosine in the liquid component is greater than 1 mg/l.
However Nguyen et al teach wherein the concentration of tyrosine in the liquid component is greater than 1 mg/l in the contact lens and medical arts, please see paragraph 0054.

Re claim 4, Chehab et al do not explicitly disclose wherein the concentration of tyrosine in the liquid component is between 10 and 100 mg/1.
However Nguyen et al teach wherein the concentration of tyrosine in the liquid component is between 10 and 100 mg/1 in the contact lens and medical arts, please see paragraph 0054.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Chehab et al to include wherein the concentration of tyrosine in the liquid component is between 10 and 100 mg/1 as taught by Nguyen et al for the predictable result of treating ocular surface disease (see Nguyen paragraph 0088).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (EP 2,693,259 A1) in further view of Alberte et al (US 7,132,567 B2)
	Re claim 5, Chehab et al do not explicitly disclose wherein the compound is L-tyrosine.
However the contact lens treatment in Alberte et al teaches L-tyrosine used in a contact lens system for treating dry eyes and other eye diseases (see Table 3)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Chehab et al to include L-tyrosine as taught by Alberte et al for the predictable result of reducing risk of infection (see col 23 lines 30-38)

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (EP 2,693,259 A1) in further view of Friedman et al (WO 2010/039939 A1)
Re claim 6, Chehab et al do not explicitly disclose wherein the compound is sulphotyrosine or phosphotyrosine.
However the contact lens treatment in Friedman et al teaches the compound is sulphotyrosine or phosphotyrosine used in a contact lens system for treating dry eyes and other eye diseases (see page 1 lines 19-33)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Chehab et al to include the compound is sulphotyrosine or phosphotyrosine as taught by Friedman for the predictable result of treating dry eye (see title)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20120088861 A1		US 20060271027 A1		US 4668506 A

	These are drug release and contact lens systems which are related in scope to the applicant’s claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872